DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.

Response to Amendment
Due to applicant’s amendment filed on November 4, 2022.
The status of the claims is as follows:
Claim 1 has been amended,
Claims 2-11 were previously presented.
Therefore, claims 1-11 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (US 9821945 – art of record; hereinafter Kuhn) in view of Roberts (US 8152367 – art of record; hereinafter Roberts).
Regarding claim 1, Kuhn teaches an insulated transport container (for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (i.e. lower part (1)) and a lid (i.e. upper part (2)), wherein the receptacle has an outer upper rim portion, an inner upper rim portion and a middle upper rim portion disposed between an outer upper edge portion and an inner upper edge portion, wherein at least one corner of the outer upper rim portion comprises an access portion (i.e. in the form of grip cutout (21) – as shown in Kuhn Figs. 1-4), wherein the access portion comprises a cutout in the outer upper rim portion that protrudes outwards beyond an exterior surface of the a sidewall of the container (see annotated Kuhn Fig. 4 below), wherein the middle upper rim portion comprises a circumferential projection, and wherein the lid comprises a circumferential groove in a bottom surface thereof, the circumferential groove configured for engaging with the circumferential projection (see annotated Kuhn Fig. 2 below), so as to create a tight connection between the lid and the receptacle (Kuhn Col.5 Ln. 6 – Col. 8 Ln. 10 and Figs. 1-6).

    PNG
    media_image1.png
    862
    1325
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    923
    1014
    media_image2.png
    Greyscale
 
	However, Kuhn fails to teach the insulating material to being a vacuum insulation material.
Roberts is in the same field of endeavor as the claimed invention and Kuhn, which is an insulated transport container (i.e. a portable cooler). Roberts teaches an insulated container embodiment (10; as shown in Figs. 1a-b; for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container is specifically a vacuum insulated transport container (see Roberts Col. 6 Ln. 2-12) that comprises a receptacle being made from vacuum insulated panel (VIP hereinafter) material and a lid also being made from the same VIP material, wherein the receptacle has an outer upper rim portion and a middle upper rim portion that comprises a circumferential projection (see annotated Roberts Fig. 1a below).

    PNG
    media_image3.png
    660
    1016
    media_image3.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insulating material (of Kuhn) which is primarily expanded polypropylene foam EPP to be a VIP material (as taught by Roberts) to provide the overall transport container with excellent thermal properties for isolating the thermal environment within the container. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II) 

Regarding claim 2, modified Kuhn as above further teaches wherein the access portion is disposed at each corner on two adjacent side walls (see Kuhn Figs. 1-3).

Claim(s) 3-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Feurer et al. (US 20130056479 – art of record; hereinafter Feurer).
Regarding claim 3, modified Kuhn as above further teaches all the limitations of claim 1, except for wherein the access portion comprises a first end portion, a second end portion and a middle portion disposed between said first end portion and said second end portion.
	Feurer is in the same field of endeavor as the claimed invention and Kuhn, which is an insulated transport container (i.e. a portable cooler). Feurer teaches an insulated transport container embodiment (10; as shown in Figs. 1-2; for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (12) and a lid (14), wherein the receptacle has an outer upper rim portion (i.e. the lower horizontal surface denoted by the dark line in annotated Feurer Figs. 1 and 1a below), an inner upper rim portion (26) and a middle upper rim portion (i.e. in the form of circumferential step 30 in annotated Feurer Fig. 1) disposed between an outer upper edge portion and an inner upper edge portion (see annotated Feurer Fig. 1), and wherein at least one corner of the outer upper rim portion comprises an access portion (42), and wherein the middle upper rim portion comprises a circumferential projection (Feurer [0016-0019]).

    PNG
    media_image4.png
    918
    1313
    media_image4.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or change the shape of the access portion (of Kuhn) to have a first end portion, a second end portion and a middle portion disposed between said first end portion and said second end portion (as taught by Feurer) to have a well-defined access portion and the resultant structure will work equally well. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)

Regarding claim 4, modified Kuhn as above further teaches wherein the first end portion, the second end portion and the middle portion have a shape corresponding in width to the width of the outer upper rim portion (see Feurer annotated Fig. 1 above).

Regarding claim 5, modified Kuhn as above further teaches wherein the first end portion and the middle portion as well as the second end portion and the middle portion are each arranged at an angle to each other (see Feurer annotated Fig. 1 above).

Regarding claim 6, modified Kuhn as above further teaches wherein the length of the first end portion and the second end portion is shorter than the length of the middle portion (see Feurer annotated Fig. 1 above).

Regarding claim 7, modified Kuhn as above further teaches all the structural limitations as set forth in claims 1-3 (respectively), except for wherein a length of the first end portion and the second end portion is more than 1 cm and a length of the middle portion is more than 3 cm.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the length of the first end portion and the second portion (of Kuhn) to be more than 1 cm and the length of the middle portion (of Kuhn) to be more than 3 cm to adjust the size of the access (finger) portion, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A)

Regarding claim 8, modified Kuhn as above further teaches wherein the lid comprises an upper rim part, a lower rim part and an outer rim part, wherein an outer edge of the lower rim part is formed to lie in one plane (see Feurer annotated Fig. 1 above).

Regarding claim 9, modified Kuhn as above further teaches wherein the receptacle and the lid comprise an outer surface made of expanded polypropylene foam EPP (Kuhn Col. 6 Ln. 4-9).

Regarding claim 11, modified Kuhn as above further teaches wherein the middle upper rim portion is configured to be inserted into a circumferential groove arranged on the lid.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1-3 above) and further in view of Deka (US 8875934 – art of record; hereinafter Deka).
Regarding claim 10, modified Kuhn as above further teaches all the structural limitations as set forth in claims 1-3 (respectively), except for wherein the receptacle and the lid comprise an inner surface made of a polyethylene plastic.  
	Deka is in the same field of endeavor as the claimed invention, which is an insulated transport container (i.e. a portable cooler). Deka teaches an insulated transport container embodiment (10; as shown in Figs. 1 and 3-11 - for temperature-controlled transport of temperature-sensitive goods, such as foodstuffs, beverages, pharmaceutical products or medical products), in which the insulated transport container comprises a receptacle (22) and a lid (20), wherein the receptacle has an outer upper rim portion, an inner upper rim portion and a middle upper rim portion disposed between the outer and inner upper edge portions (see Deka Fig. 4), and wherein the receptacle and the lid comprise an inner surface made of a polyethylene plastic (i.e. in the form of inner layer (66); Deka Col. 4 Ln. 13-29 and 40-65 and Figs. 4-5a).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner surface of both the receptacle and the lid (of Kuhn) out of polyethylene plastic (as taught by Deka) to make the interior impact resistant, corrosion resistant and allow the user to easily clean the interior of the overall container.  See MPEP §2144.07 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736